Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application, filed on 11/3/20, is a CON of 16841452, filed on 4/6/20. 16841452 is a CON of 16188770, filed on 11/13/18. 16188770 is a CON of 14307195, filed on 6/17/14. 14307195 claims priority to prov. 61836082, filed on 6/17/13.

Status of Claims
Claims 33-81 are pending as of 5/11/21. Claims 1-32 have been canceled. 
Claims 33-81 were examined and are rejected. 

Claim Rejections-35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34-35, 39, 43, 56-58, 62-77, and 80 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point 
Claim 34 depends from claim 33, and recites the second composition to comprise 260-305 mg. of amantadine. However, claim 33 recites the second composition to comprise 300-380 mg. amantadine. There is insufficient antecedent basis for “amantadine” in claim 34, since claim 33 requires the amantadine to be a salt, and there is also insufficient antecedent basis for the amount of 260-305 mg., since claim 33 requires the second composition to comprise 300-380 mg. amantadine salt. 
Claim 35 depends from claim 33, and recites the second composition to comprise 270-285 mg. of amantadine. However, claim 33 recites the second composition to comprise 300-380 mg. amantadine salt. There is insufficient antecedent basis for “amantadine” in claim 35, since claim 33 requires the amantadine to be a salt, and there is also insufficient antecedent basis for the amount of 270-285 mg., since claim 33 requires the second composition to comprise 300-380 mg. amantadine salt. 
Claims 39, 43, and 62-76 depend either directly or indirectly from claim 33. However, these claims refer to “amantadine”, rather than to a pharmaceutically acceptable salt of amantadine, which is required by instant claim 33. There is insufficient antecedent basis for “amantadine” for these claims, since claim 33 requires amantadine to be in the form of a pharmaceutically acceptable salt. It is suggested that “pharmaceutically acceptable salt of” be added before “amantadine” in these claims to overcome this rejection. 
Claim 56 depends from claim 50, which depends indirectly from claim 33. Claim 56 recites the limitation of wherein the second composition comprises 2 unit dosage forms; 
Claim 57 depends from claim 33. Claim 57 recites the limitation of wherein the first composition comprises 2 unit dosage forms; however, claim 33 doesn’t recite the limitation of separate dosage forms. There is insufficient antecedent basis for this limitation in the claim. It is suggested that the term “further” be added before “comprises” in claim 57 to overcome this rejection.
Claim 58 depends from claim 50, which depends indirectly from claim 33. Claim 58 recites the limitation of wherein the first composition comprises 2 unit dosage forms; however, claim 33 doesn’t recite the limitation of separate dosage forms. There is insufficient antecedent basis for this limitation in the claim. It is suggested that the term “further” be added before “comprises” in claim 58 to overcome this rejection.
Claim 77 depends from claim 33 and recites “wherein the Parkinson’s medication is levodopa”. However, claim 33 doesn’t expressly recite “Parkinson’s medication”. There is insufficient antecedent basis for this limitation in the claim. For the sake of providing compact prosecution, claim 77 was interpreted as the patient being concurrently treated with levodopa. 
Claim 80 depends from claim 78 and recites “wherein the Parkinson’s medication is levodopa”. However, claim 78 doesn’t expressly recite “Parkinson’s medication”. There is insufficient antecedent basis for this limitation in the claim. For the sake of providing compact prosecution, claim 80 was interpreted as the patient being concurrently treated with levodopa.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 77 and 80 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 77 depends from claim 33, and recites the Parkinson’s medication as levodopa; however, the limitation of the patient concurrently taking levodopa is already recited by claim 33. Claim 80 depends from claim 78, and recites the Parkinson’s medication as levodopa; however, the limitation of the patient concurrently taking levodopa is already recited by claim 78. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections-Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 
Claims 33-81 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-58 of U.S. Patent No. 10646456 B2. The instant claims are drawn to a method of reducing OFF time in a Parkinson’s disease patient, wherein the patient is being treated with levodopa and is experiencing OFF periods, comprising: orally administering once daily for at least one week a first composition comprising 85-170 mg. of a pharmaceutical salt of amantadine and at least one excipient that modifies the release of a portion of amantadine salt to provide extended release; and thereafter orally administering once daily a second composition comprising 300-380 mg. of a pharmaceutical salt of amantadine and an extended release excipient; wherein the OFF time of the PD patient is reduced after at least 7 weeks of administering the second composition once daily to the patient; and wherein the plasma concentration of amantadine is increased less than 10% at 1 hour after administration of the second composition. The claims of US ‘456 are drawn to a method of reducing OFF time and increasing ON time without troublesome dyskinesia in a PD patient currently being treated with levodopa comprising: orally administering once daily for at least one week a first composition comprising 85-170 mg. amantadine or a pharmaceutical salt thereof and an extended release excipient; and thereafter orally administering once daily a second composition comprising from 260-380 mg. amantadine or a pharmaceutical salt thereof at an excipient that provides extended release; wherein OFF time is reduced and ON time is increased after at least 7 weeks of administering the composition once daily to the patient; and wherein the plasma st composition; 260-380 mg. for 2nd composition in claims of US ‘456, compared to 300-380 mg. for 2nd composition in instant claims). Therefore, the instantly claimed method and the method claimed in US ‘456 are not patentably distinct, because both sets of claims are drawn to treating PD patients with first and second extended release amantadine compositions at overlapping doses, wherein the compositions are administered once daily for the same time periods. 

Claims 33-81 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-56 of U.S. Patent No. 10154971 B2. The instant claims are drawn to a method of reducing OFF time in a Parkinson’s disease patient, wherein the patient is being treated with levodopa and is experiencing OFF periods, comprising: orally administering once daily for at least one week a first composition comprising 85-170 mg. of a pharmaceutical salt of amantadine and at least one excipient that modifies the release of a portion of amantadine salt to provide extended release; and thereafter orally administering once daily a second composition comprising 300-380 mg. of a pharmaceutical salt of amantadine and an extended st composition; 260-380 mg. for 2nd composition in claims of US ‘971, compared to 300-380 mg. for 2nd composition in instant claims). Therefore, the instantly claimed method and the method claimed in US ‘971 are not patentably distinct, because both sets of claims are drawn to treating PD patients with first and second extended release amantadine compositions at 


Information Disclosure Statement
The IDS filed on 5/11/21 has been considered. 

Conclusion
Claims 33-81 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627